Citation Nr: 0830262	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability, including recurrent subluxation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1969 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in May 2004 and 
April 2005.  In May 2004, the veteran's previously denied 
claims of entitlement to service connection for low back and 
left shoulder disorders were reopened and remanded for 
additional development.  

The Board issued a decision in April 2005 denying the 
veteran's claims of entitlement to service connection for a 
low back disorder and a left shoulder disorder, including 
recurrent subluxation.  He appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2005, his 
attorney and VA's Office of General Counsel - representing 
the Secretary of VA, filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an order that same month, granting the joint 
motion, and returned the case to the Board.

In January 2006, the Board remanded the veteran's claims for 
service connection for additional development.  And in a May 
2006 supplemental statement of the case (SSOC), the RO (via 
the Appeals Management Center (AMC)) again denied these 
claims and returned the case to the Board.

The Board issued a decision in February 2007, which denied 
the veteran's claims for service connection.  He again 
appealed to the Court.

In April 2008, his representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a joint 
motion requesting that the Court vacate the February 2007 
Board's decision, which denied the veteran's claims, and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an Order in April 
2008, granting the joint motion and returned the case to the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In order to comply with the Joint Motion, further development 
of the evidence is required before the Board can adjudicate 
the veteran's pending claims of entitlement to service 
connection.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the April 2008 Joint Motion to Vacate and Remand, as 
granted by the Court's April 2008 Order, the parties found 
that the Board failed to ensure that the medical opinion 
obtained by the RO in March 2006 was in compliance with the 
Board's January 2006 remand directives.  In particular, the 
January 2006 remand instructed that the VA examiner was to 
review the entire claims file, examine the veteran, and 
render a medical opinion as to whether the veteran's low back 
and left shoulder disabilities pre-existed his military 
service and if so, whether the veteran's low back and left 
shoulder disabilities were aggravated during his service 
(permanently worsened or otherwise increased in severity 
beyond its natural progression).  However, according to the 
Joint Motion, the March 2006 VA examination failed to 
adequately address whether the veteran's low back and left 
shoulder disabilities were aggravated beyond their natural 
progression during the veteran's military service.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders).  
Accordingly, the Board finds that the veteran should be 
afforded a new VA examination in order to determine the 
nature and etiology of the veteran's low back and left 
shoulder disabilities, in order to meet the terms of the 
Joint Motion as granted by the Court's Order.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of his low back 
and left shoulder disabilities.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination, including a complete 
copy of this remand. The examiner should 
be provided a full copy of this remand, 
and he or she is asked to indicate that 
he or she has reviewed the claims folder.  
The examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder. 

The examiner is then requested to 
indicate whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the veteran's current 
low back and left shoulder disabilities 
are causally or etiologically related to 
his service in the military, including 
whether his low back and left shoulder 
disabilities existed prior to service 
and, if so, whether these disabilities 
permanently worsened or otherwise 
increased in severity (i.e., was 
aggravated), and if so, whether such 
increase was beyond their natural 
progression during his service, taking 
into consideration his medical history 
prior to and since his active service.  
The examiner should discuss the rationale 
of all opinions.

*If an opinion cannot be provided without 
resorting to pure speculation, please 
indicate this in the report.

2.  Thereafter, the RO should adjudicate 
the claims of entitlement to service 
connection for a low back disability and 
a left shoulder disability, to include 
with consideration of all additional 
evidence received into the record since 
issuance of the most recent supplemental 
statement of the case.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


